         Case 1:17-cr-00216-CKK Document 246 Filed 09/02/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      Criminal No.: 17-CR-216 (CKK)
               v.                             :
                                              :
TIFFANY HENRY,                                :
                                              :
               Defendant.                     :

                     NOTICE OF WITHDRAWAL OF APPEARANCE

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that Assistant United States Attorney Karla-Dee Clark,

as counsel for the United States, is terminating her appearance as counsel of record in this matter.

All other government counsel noted on the docket at the time of this filing will remain counsel for

the United States.



                                              Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney
                                              New York Bar No. 4444188


                                      By:     /s/ Karla-Dee Clark___________
                                              Karla-Dee Clark
                                              D.C. Bar 435782
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W.,
                                              Washington, D.C. 20530
                                              (202) 252-7740
                                              Karla.Clark2@usdoj.gov
